UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7434


BERWYN ROBINSON,

                     Petitioner - Appellant,

              v.

STATE OF NORTH CAROLINA,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-hc-02210-BO)


Submitted: April 4, 2019                                          Decided: April 10, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Berwyn Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Berwyn Robinson appeals the district court’s order dismissing without prejudice

his 28 U.S.C. § 2241 (2012) petition for failure to comply with the magistrate judge’s

prior order. See Fed. R. Civ. P. 41(b). We review a district court’s dismissal under Rule

41(b) for abuse of discretion. Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989). We

have reviewed the record and find no abuse of discretion. Accordingly, we affirm for the

reasons stated by the district court. Robinson v. State of N.C., No. 5:18-hc-02210-BO

(E.D.N.C. Oct. 3, 2018). We grant leave to proceed in forma pauperis. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            2